SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of March, 2011 CAMELOT INFORMATION SYSTEMS INC. Beijing Publishing House A6 North Third Ring Road Xicheng District, Beijing 100120 The People’s Republic of China Tel: +(86-10) 5810-0888 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F ü Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No ü (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-.) N/A This Form 6-K consists of: An announcement on impact from Japan earthquake on overall business of Camelot Information Systems Inc. (the “Registrant”), made by the Registrant on March 14, 2011. CAMELOT DOES NOT EXPECT IMPACT FROM JAPAN EARTHQUAKE ON OVERALL BUSINESS BEIJING – March 14, 2011 — Camelot Information Systems Inc. (“Camelot” or the “Company”) (NYSE: CIS), a leading domestic provider of enterprise application services and financial industry information technology (“IT”) services in China, announces today that, based on its current assessment, it does not anticipate any material impact from the recent earthquake in Japan on its overall business.The Company derives a small percentage of its total revenues in Japan and maintains a minor operational footprint in the region.For fiscal year 2010, the Company estimates, pending completion of full-year audit, that its revenues derived from Japan-based customers accounted for approximately 8% of total net revenues, representing a decrease from approximately 10% of total net revenues in fiscal 2009.At the end of 2010, of Camelot’s total headcount of approximately 3,700, roughly 40 were based in Japan. Mr. Simon Ma, Chairman and Chief Executive Officer of Camelot said, “Our revenues and operations in Japan represent a small portion of our overall business.Our customers in Japan include large enterprises that engage us on strategic IT projects that are unlikely to be impacted by recent events.In addition, we have minimal headcount in Japan, and I am pleased to report that all of our employees there are safe.Furthermore, we service our customers in Japan by using offsite delivery teams based in China.As such, we do not expect a material financial or operational impact from the recent earthquake.Nevertheless, we will continue to monitor the situation as it evolves, and our thoughts go out to the victims of this terrible tragedy.” Forward Looking StatementsThis press release contains statements that may constitute "forward-looking" statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and as defined in the U.S. Private Securities Litigation Reform Act of 1995. These forward-looking statements involve a number of risks and uncertainties that could cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. Further information regarding these and other risks is included in Camelot's filings with the U.S. Securities and Exchange Commission, including its registration statement on Form F-1, as amended from time to time. Camelot does not undertake any obligation to update any forward-looking statement as a result of new information, future events or otherwise, except as required under applicable law. About Camelot Information Systems Inc. Camelot is a leading domestic provider of enterprise application services and financial industry information technology (“IT”) services in China, focusing on the high end of the IT value chain. The Company is the largest domestic provider of SAP-based Enterprise Resource Planning services in China as measured by 2009 revenue and by number of SAP consultants as of December 31, 2009. Camelot also operates in other areas of the Asia Pacific region, including Taiwan and Japan. The Company provides services to a wide range of industries, including financial services, resources and energy, manufacturing and automobile, technology, as well as telecommunication, media and education. Contacts: Camelot Information Systems Inc. Gordon Lau, Chief Financial Officer Tel: +86 10 8201 9008 Email: investors@camelotchina.com Camelot Information Systems Inc. Jojo Guo, Investor Relations Manager Tel: +1 Email: investors@camelotchina.com Investor Relations (Hong Kong) Mahmoud Siddig Taylor Rafferty Tel: + Email: camelot@taylor-rafferty.com Investor Relations (US) Kelly Gawlik Taylor Rafferty Tel: +1 Email: camelot@taylor-rafferty.com SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Camelot Information Systems Inc. By: /s/ Yiming MA Name: Yiming MA Title: Chief Executive Officer Date: March 14, 2011
